Motion referred to the court that rendered the decision of June 8, 1953 {ante, p. 707). Present — Adel, Acting F. J., Wenzel, MacCrate, Schmidt and Beldock, JJ. Motion to relieve appellants from the withdrawal of question of the power of the Special Term to refer motion to an Official Referee to hear and determine and for other relief denied, without costs. Motion for reargument denied, without costs. Motion to dispense with printing of record and brief granted. The appellants may prosecute the appeal on a typewritten brief, on the printed papers already on file in this court and on typewritten copies of the additional papers. Appellants are directed to file two typewritten copies of the additional papers and five typewritten copies of their brief and to serve one copy of such record and brief on the attorney for the respondent. Present — Nolan, P. J., Adel, MacCrate and Beldock, JJ.; Carswell, J., not voting. [See 283 App. Div. 670.]